 



EXHIBIT 10.3

DEX MEDIA, INC.
FINANCIAL PLANNING BENEFIT

     The Dex Media, Inc. Financial Planning Benefit (the “Financial Planning
Benefit”) was adopted by the Board of Directors of Dex Media, Inc. (the
“Company”) on May 19, 2005. All the Company’s officers are eligible for the
Financial Planning Benefit. Participation in the Financial Planning Benefit is
voluntary. Pursuant to the Financial Planning Benefit, the Company will engage
U.S. Trust to provide financial planning services to the Company’s officers.
Such services may include financial status assessment, lifestyle planning,
investment planning, estate planning and insurance planning. Such services will
not include tax preparation or the drafting of legal documents. Each officer who
selects to participate in the Financial Planning Benefit will: (i) receive an
annual benefit in an amount not to exceed $5,000 and (ii) receive imputed income
in an amount equal to such annual benefit.

1